Citation Nr: 1450783	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  13-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to a compensable initial rating for a scar, status post liver transplant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In his substantive appeal, the Veteran requested a travel Board hearing.  However, the Veteran cancelled his request in August 2014.  As no application to schedule a new hearing has been received, the Veteran's request for a Board hearing is deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been granted service connection for bilateral hearing loss and a liver operation scar and has been awarded noncompensable disability ratings for each.  The Veteran was previously examined for both conditions in September 2009.  

Since that time, the Veteran has been fitted for hearing aids and asserts in his February 2013 substantive appeal that he is "practically deaf."  Moreover the Veteran has contends that his scar is productive of new symptomatology.  As such, the Board finds that a new examination is warranted to determine the current severity of the Veteran's conditions.

The Veteran's claims file contains VA treatment records through November 2012.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss and scar and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any VA treatment records generated since November 2012 that pertain to the Veteran's disabilities at issue. 

3.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his hearing loss and scar.  The claims file should be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his hearing loss and scar on his daily activities and his ability to work.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Michael E. Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


